Citation Nr: 0630253	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  02-00 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for obsessive 
compulsive disorder (OCD). 


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June    2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a final disallowed claim for service 
connection for PTSD. 
In an October 2001 supplemental statement of the case, the RO 
restated the issue as a petition to reopen a claim for 
service connection for a psychiatric disorder to include 
PTSD.  In June 2002, the Board granted the petition to reopen 
the claim and in June 2003 remanded it for further 
development of the issues of service connection for PTSD and 
OCD.  The claims are now before the Board for adjudication.   


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD.

2.  The veteran was in combat.  A stressor event occurred in 
combat, is related to his diagnosed PTSD, and is consistent 
with the circumstances, conditions, and hardships of his 
service.

3.  The veteran has a diagnosis of OCD and a medical 
determination that it is secondary to PTSD. 


CONCLUSION OF LAW

1.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A.
§§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2006).

2.   The criteria for service connection for OCD secondary to 
PTSD have been met. 
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310, 4.125 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in April 2004; rating decisions 
in June 2000 and August 2000; a statement of the case in 
September 2000; and a supplemental statement of the case in 
October 2001.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2006 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as an Army fuel barge crewman in a 
transportation unit attached to an Army quartermaster 
battalion in the Republic of Vietnam from May 1967 to April 
1968.  He contends that he has PTSD and OCD as a result of a 
sniper attack on his fully loaded fuel barge in May 1967.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other probative evidence 
supporting his allegations.  See Zarycki, 6 Vet. App. at 98.

Where the record does not reflect that the claimant engaged 
in combat with the enemy under 38 U.S.C.A. § 1154(b) his 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
credible supporting evidence that the claimed in-service 
event actually occurred cannot be provided by medical opinion 
based on a post-medical examination.  Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  This means that "other credible 
supporting evidence from any source" must be provided.  
Corroboration of every detail of a claimed stressor, 
including the veteran's personal participation, is not 
required.  Rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The veteran's induction physical examination showed that the 
veteran reported a pre-service history of nervousness, 
insomnia, and worry, but the examiner noted that it was not 
indicative of a mental disorder.  Otherwise, service medical 
records including an October 1968 separation examination are 
silent for any complaint, examination, or treatment for any 
psychiatric disorders. 

In letters in April 1988 and June 1988, a private physician 
participating in a West Virginia State Agent Orange screening 
program noted that the veteran had symptoms of anxiety, 
anger, and insomnia.  In June 1988, the veteran stated that 
his condition was the result of his experiences in Vietnam 
when he generally felt that he was in personal danger working 
on loaded fuel barges under constant threat from insurgent 
attacks and river mines.  In September 1989, a VA 
psychiatrist examined the veteran and diagnosed anxiety and 
dysthymic disorders but ruled out PTSD because there was no 
indication of a traumatic stressor in service or the required 
cluster of symptoms for PTSD.  In June 1990, another 
psychiatrist at the same VA facility diagnosed PTSD and 
aggressive personality disorder, noting additional symptoms 
of flashbacks, depression, and substance abuse.  Outpatient 
records showed that the veteran began regular VA treatment 
for the mental disorders. 

In June, July, and September 1992, the veteran was separately 
examined by three VA and VA contract psychiatrists.  Two 
examiners, one of whom conducted the 1989 examination, 
diagnosed anxiety, adjustment, and dysthymic disorders and 
ruled out PTSD noting that his experiences in Vietnam did not 
involve a specific traumatic event and that many other post-
service factors affected his mental disorders.  However, one 
psychiatrist added a diagnosis of PTSD and noted the 
veteran's report of a single occasion when he was under 
personal attack with small arms fire while on a barge.  

In January and February 1994, two psychiatric examiners again 
disagreed on the PTSD diagnosis but one examiner added a 
diagnosis of obsessive compulsive disorder because of 
symptoms of excessive worry about germs, hand-washing, and 
home security perimeter checks. 

In February 1998, the veteran was granted disability 
compensation by the Social Security Administration (SSA) in 
part for PTSD, OCD, major depression, and aggressive 
personality disorder.  Medical examinations conducted for SSA 
support these diagnoses.  Outpatient VA treatment records 
from July 1999 through April 2004 showed continued diagnoses 
and treatment for PTSD and OCD.  The records showed that OCD 
was related to PTSD and that both conditions were related to 
the veteran's experiences in service.  The veteran 
consistently described the barge small arms attack in May 
1967 as the most significant traumatic event. 

Resolving doubt in the favor of the veteran, the Board 
concludes that the veteran has a current diagnosis of PTSD 
and OCD and that there is credible medical evidence that the 
disorders are related to the alleged stressor events in 
service.  The remaining issues are whether the veteran was in 
combat and whether the stressor event actually occurred. 

Service personnel records confirm the veteran's assignment to 
a transportation detachment operating as a component of a 
quartermaster battalion at the geographic location.  Although 
the records do not show his exact date of arrival, he was 
authorized a basic allowance for subsistence at that station 
starting May 7, 1967.  In June 2005, the RO requested 
verification of the event from the service department using 
the veteran's description of the attack, the date of the 
attack as May 6, 1967, the detachment unit designation, 
geographic location, and a 26 day search period from May 5 to 
May 31, 1967.  The service responded that daily staff 
journals for the detachment for May 5 through May 7 did not 
document enemy activity involving a fuel barge. 

In June 2006, the veteran obtained additional copies of 
documents from the National Archives and Record 
Administration.  In his submission, he stated that the attack 
occurred in the second or third week of May 1967.  The 
documents showed that the veteran's detachment was part of a 
170 man company attached to the 950 man quartermaster 
battalion in May 1967 in the same location.  The battalion 
operated a fuel barge terminal and a nearby storage compound.  
The documents included the daily log kept by the overnight 
battalion duty officer from 1800 to 0730 each day from April 
30 to May 31, 1967.  There are no entries regarding a 
specific small arms attack on a barge.  However, there are 
numerous entries regarding small arms and grenade fire 
between the guard force and enemy insurgents in the vicinity 
of the compound perimeter. 

The Board places greater probative weight on the battalion 
records because they covered the entire month, were very 
detailed regarding perimeter attacks, and were generated by a 
unit organization large enough to be in control of the area 
security and to have maintained records of attacks.  
Unfortunately, the records covered only the evening and 
nighttime hours.  The negative response from the service 
department was based on a search using the veteran's 
detachment unit name.  This detachment consisted of a 
relatively small number of barge and other transportation 
equipment operators was not likely to have been tasked with 
keeping security records while attached to a larger unit.  
The battalion was in charge of the guard force and did keep 
detailed records.  In addition, the service department search 
covered a very short period that was likely prior to the 
veteran's arrival at the site. 

The Board further concludes that the veteran was in combat.  
Although he does not hold any combat awards and there is no 
record of a specific attack on his barge, the battalion 
reports showed that the terminal and storage compound were 
regularly attacked in a manner consistent with his 
description.  The Board considers that it is reasonable that 
similar attacks occurred in the daytime when the duty officer 
was not posted, that the attacks included high value targets 
such as a loaded fuel barge, and that crewmembers would be 
involved in the receipt and return of fire.  See VAOPGCPREC 
12-99 (Oct. 18, 1999), 65 Fed. Reg. 6257 (Feb. 8, 2000) 
("the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality").  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A.
§ 5107(b) (West 2002).  

Therefore, where it is shown that the veteran engaged in 
combat with the enemy, his lay statements alone may establish 
occurrence of the claimed in-service stressor.  The Board 
finds in this case that those lay statements are supported 
and to some extent corroborated by military records showing 
small arms fire attacks on the perimeter of his base.  There 
is no clear and convincing evidence to the contrary, and the 
Board concludes that the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the veteran's 
service.  38 U.S.C.A.
§ 1154(b); 38 C.F.R. § 3.304(f).   In this case, resolving 
all benefit of any doubt in favor of the veteran, the Board 
finds that his PTSD is service-connected.  Since there is 
medical evidence to show that his OCD is secondary to PTSD 
and related to the stressors in service, the Board also finds 
that OCD is service-connected. 38 C.F.R. § 3.310. 






ORDER

Service connection for post-traumatic stress disorder is 
granted. 

Service connection for obsessive compulsive disorder is 
granted. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


